
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6130
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend title XI of the Social Security
		  Act to expand the permissive exclusion from participation in Federal health
		  care programs to individuals and entities affiliated with sanctioned
		  entities.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Medicare Anti-Fraud
			 Measures Act of 2010.
		2.Permissive exclusion
			 from Federal health care programs expanded to individuals and entities
			 affiliated with sanctioned entitiesSection 1128(b)(15) of the Social Security
			 Act (42 U.S.C.
			 1320a–7(b)(15)) is amended to read as follows:
			
				(15)Individuals or
				entities affiliated with a sanctioned entity(A)Any of the
				following:
						(i)Any individual who—
							(I)is a person with an ownership or control
				interest (as defined in section 1124(a)(3)) in a sanctioned entity or an
				affiliated entity of such sanctioned entity (or was a person with such an
				interest at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)); and
							(II)knows or should know (as defined in
				section 1128A(i)(7)) (or knew or should have known) of such conduct.
							(ii)Any individual who is an officer
				or managing employee (as defined in section 1126(b)) of a sanctioned entity or
				affiliated entity of such sanctioned entity (or was such an officer or managing
				employee at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)).
						(iii)Any affiliated entity of a
				sanctioned entity.
						(B)For purposes of this paragraph, the
				term sanctioned entity means an entity—
						(i)that has been convicted of any
				offense described in subsection (a) or in paragraph (1), (2), or (3) of this
				subsection; or
						(ii)that has been excluded from
				participation under a program under title XVIII or under a State health care
				program.
						(C)(i)For purposes of this paragraph, the term
				affiliated entity means, with respect to a sanctioned
				entity—
							(I)an entity affiliated with such
				sanctioned entity; and
							(II)an entity that was so affiliated
				at the time of any of the conduct that formed the basis for the conviction or
				exclusion described in subparagraph (B).
							(ii)For purposes of clause (i), an
				entity shall be treated as affiliated with another entity if—
							(I)one
				of the entities is a person with an ownership or control interest (as defined
				in section 1124(a)(3)) in the other entity (or had such an interest at the time
				of any of the conduct that formed a basis for the conviction or exclusion
				described in subparagraph (B));
							(II)there is a person with an ownership or
				control interest (as defined in section 1124(a)(3)) in both entities (or had
				such an interest at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)); or
							(III)there is a person who is an officer or
				managing employee (as defined in section 1126(b)) of both entities (or was such
				an officer or managing employee at the time of any of the conduct that formed a
				basis for the conviction or exclusion described in subparagraph
				(B)).
							.
		3.Budgetary effects
			 of PAYGO legislationThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives September 22, 2010.
			Lorraine C. Miller,
			Clerk
		
	
